Citation Nr: 0701960	
Decision Date: 01/23/07    Archive Date: 01/31/07

DOCKET NO.  02-08 489	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to an evaluation in excess of 10 percent prior to 
March 16, 2006, and in excess of 20 percent from March 16, 
2006, for lumbar spine degenerative arthritis with 
spondylolisthesis, L4-L5.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G.A. Wasik, Counsel


INTRODUCTION

The veteran had active duty from August 1943 to April 1946, 
and from August 1962 to March 1979.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Houston, Texas 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).

In September 2002, the veteran testified at a video 
conference before the undersigned, and a transcript of that 
conference is of record.

The issue on appeal was previously before the Board in July 
2003 and April 2005.  It was remanded both times for 
additional evidentiary development.  

The veteran's request for advancement on the docket pursuant 
to 38 U.S.C.A. § 7107 and 38 C.F.R. § 20.900(c) was granted 
by the undersigned in January 2007.  


FINDINGS OF FACT

1.  Prior to March 16, 2006, the lumbar spine degenerative 
arthritis with Spondylolisthesis, L4-L5, is manifested by 
moderate limitation of motion of the lumbar spine.  

2.  As of March 16, 2006, the lumbar spine degenerative 
arthritis with Spondylolisthesis, L4-L5, is manifested by 
severe limitation of motion of the lumbar spine and moderate 
incomplete paralysis of the anterior crural nerve.  




CONCLUSIONS OF LAW

1.  The criteria for a 20 percent evaluation, but no more, 
prior to March 16, 2006, for the service-connected lumbar 
spine degenerative arthritis with Spondylolisthesis, L4-L5, 
have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.2, 4.10, 4.40, 4.59, 
4.71a,  Diagnostic Codes 5292, 5293, (2001).  

2.  The criteria for a 50 percent evaluation, but no more, as 
of March 16, 2006, for the service-connected lumbar spine 
degenerative arthritis with Spondylolisthesis, L4-L5, have 
been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 
& Supp. 2005); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.2, 4.10, 
4.25, 4.40, 4.59, 4.71a,  Diagnostic Code 5242 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations set forth certain notice and 
assistance provisions.  38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107; 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  After 
reviewing the claims folder, the Board finds that the 
appellant has been notified of the applicable laws and 
regulations which set forth the criteria for entitlement to 
VA benefits.  Specifically, the discussions in the June 2003 
and January 2006 VCAA letters have informed the appellant of 
the information and evidence necessary to warrant entitlement 
to the benefit sought and being adjudicated by this appeal.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The Board also notes that the February 2006 VCAA letter 
explicitly notified the appellant of the need to submit any 
pertinent evidence in the appellant's possession.  The Board 
believes that the requirements of 38 C.F.R. § 3.159(b)(1) 
have been met.  The Board finds that all notices required by 
VCAA and implementing regulations were furnished to the 
appellant and that no useful purpose would be served by 
delaying appellate review to send out additional VCAA notice 
letters.

In this case, the RO's decision came prior to complete 
notification of the veteran's rights under the VCAA and it 
could be argued that notification was not timely.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The Board 
finds, however, that any defect with respect to the timing of 
the VCAA notice in this case was harmless error for the 
reasons specified below.  Subsequent to the rating decisions 
on appeal, the RO did provide complete notice to the claimant 
regarding what information and evidence was needed to 
substantiate the claim and the veteran has had the chance to 
submit evidence in response to the VCAA letters.  Under these 
circumstances, the Board finds that all notification and 
development action needed to render a fair decision on this 
claim has been accomplished and that adjudication of the 
claim, without directing or accomplishing any additional 
notification and/or development action, poses no risk of 
prejudice to the appellant.  See, e.g., Bernard v. Brown, 
4 Vet. App. 384, 394 (1993).

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the consolidated appeal of Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), which held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include: (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  See 
Dingess/Hartman, supra.  

In the present appeal, the appellant was provided with notice 
of what type of information and evidence was needed to 
substantiate the claim in the June 2003 and January 2006 VCAA 
letters and was also informed of the types of evidence 
necessary to establish any disability ratings and/or the 
effective dates in a letter dated in August 2006.  The 
appellant's status as a veteran has never been at issue.

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error). 

Furthermore, the Board finds that there has been compliance 
with the assistance provisions set forth in the new law and 
regulation.  The record demonstrates that all VA records have 
been obtained.  The veteran has been afforded appropriate VA 
examinations.  The requirements of 38 C.F.R. § 3.159(c)(4) 
have been met.  No additional pertinent evidence has been 
identified by the appellant as relevant to the issue on 
appeal.  Under the circumstances of this particular case, no 
further action is necessary to assist the appellant.

Rating Criteria

Disability evaluations are determined by comparing a 
veteran's symptomatology with the criteria set forth in VA's 
Schedule for Rating Disabilities, which is based on average 
impairment of earning capacity.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  When a question arises as to which of two 
ratings applies under a particular Diagnostic Code, the 
higher rating is assigned if the disability more closely 
approximates the criteria for the higher rating; otherwise, 
the lower rating applies.  38 C.F.R. § 4.7.  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the veteran.  38 C.F.R. § 4.3.

A veteran's entire history is to be considered when making a 
disability determination.  See generally 38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation has already been established and 
an increase in the disability is at issue, it is the present 
level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

Effective September 23, 2002, the criteria for rating 
intervertebral disc syndrome were revised, and, effective 
September 26, 2003, the VA revised the criteria for rating 
all disabilities of the spine, including intervertebral disc 
syndrome.  As there is no indication that the revised 
criteria are intended to have a retroactive effect, the Board 
has the duty to adjudicate the claim only under the former 
criteria for any period prior to the effective date of the 
new Diagnostic Codes, and to consider the revised criteria 
for the period beginning on the effective date of the new 
provisions.  See Wanner v. Principi, 17 Vet. App. 4, 9 
(2003); DeSouza v. Gober, 10 Vet. App. 461, 467 (1997).  See 
also VAOPGCPREC 3-2000 (2000) and 7-2003 (2003).

In this case, the RO has considered the claim under both the 
former and revised applicable criteria, and has given the 
appellant notice of both criteria.  Hence, there is no due 
process bar to the Board also considering the claim in light 
of the former and revised applicable rating criteria.

Prior to March 16, 2006, the service-connected back 
disability was evaluated as 10 percent disabling under 
Diagnostic Code 5292.  

Under Diagnostic Code 5292, a 10 percent evaluation is for 
assignment for slight limitation of motion, a 20 percent 
evaluation for moderate limitation and a 40 percent  
evaluation for severe limitation of motion.  

Under the criteria in effect when the veteran filed his claim 
until the September 2002 changes, a 10 percent evaluation was 
for assignment for mild intervertebral disc syndrome and a 20 
percent evaluation for moderate intervertebral disc syndrome 
with recurring attacks.  A 40 percent evaluation was for 
assignment for severe intervertebral disc syndrome with 
recurring attacks with intermittent relief.  A 60 percent 
evaluation was warranted for pronounced intervertebral disc 
syndrome, with persistent symptoms compatible with sciatic 
neuropathy with characteristic pain and demonstrable muscle 
spasm, an absent ankle jerk, or other neurological findings 
appropriate to the site of the diseased disc, with little 
intermittent relief, was rated 60 percent disabling. 38 
C.F.R.  § 4.71a, Diagnostic Code 5293.  

Diagnostic Code 5295 provides for a 10 percent evaluation for 
a lumbosacral strain with characteristic pain on motion and a  
20 percent evaluation for a lumbosacral strain with muscle 
spasm on extreme forward bending, loss of lateral spine 
motion, unilateral, in a standing position.  A 40 percent 
evaluation could be assigned for a severe lumbosacral strain 
with listing of the whole spine to the opposite side,  
positive Goldthwaite's sign, marked limitation of forward 
bending in a standing position, loss of lateral motion with 
osteoarthritic changes, or narrowing or irregularity of joint 
space, or some of the above with abnormal mobility on forced 
motion.   

Effective September 23, 2002, intervertebral disc syndrome 
(still rated under Diagnostic Code 5293) was to be evaluated 
by one of two alternative methods.  First, the disability 
could be rated on the basis of the total duration of 
incapacitating episodes over the previous 12 months.  
Alternatively, it could be rated by combining under 38 C.F.R. 
§ 4.25 separate evaluations for its chronic orthopedic and 
neurologic manifestations along with evaluations for all 
other disabilities, whichever method resulted in the higher 
rating.  For purposes of evaluation under former Diagnostic 
Code 5293, an incapacitating episode is a period of acute 
signs and symptoms due to  intervertebral disc syndrome that 
requires bed rest prescribed by a physician, and chronic 
orthopedic and neurologic manifestations mean orthopedic and 
neurological signs and symptoms resulting from intervertebral 
disc syndrome that are present constantly, or nearly so.  38 
C.F.R. § 4.71a, Diagnostic Code 5293, Note (1).  

Effective September 26, 2003, the Diagnostic Code for 
intervertebral disc syndrome was renumbered 5243.  However, 
the criteria for rating all spine disabilities, to include 
intervertebral disc syndrome, are now set forth in a General 
Rating Formula for Diseases and Injuries of the Spine.  The 
revised criteria provide that  intervertebral disc syndrome 
is rated under the "incapacitating episode" methodology 
discussed above, or alternatively, under the General Rating 
Formula.  The formula provides that a rating of 10 percent is 
assignable for forward flexion of the thoracolumbar spine 
greater than 60 degrees but not greater than 85 degrees.  A 
rating of 20 percent is assignable for forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees.  A 40 percent rating is assignable where 
forward flexion of the thoracolumbar spine is 30 degrees or 
less, or there is favorable ankylosis of the entire 
thoracolumbar spine.  A 50 percent rating is assignable for 
unfavorable ankylosis of the entire thoracolumbar spine.  A 
100 percent rating is assignable for unfavorable ankylosis of 
the entire spine.  These criteria are applied with and 
without symptoms such as pain (whether or not it radiates), 
stiffness, or aching in the area of the spine affected by 
residuals of injury or disease.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5235-5243.  

For VA compensation purposes, normal forward flexion of the 
thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 
degrees, left and right lateral flexion are 0 to 30 degrees, 
and left and right lateral rotation are 0 to 30 degrees.  38 
C.F.R. § 4.71a, Plate V. 

Pyramiding, that is the evaluation of the same disability, or 
the same manifestation of a disability, under different 
diagnostic codes, is to be avoided when rating a veteran's 
service-connected disabilities.  38 C.F.R. § 4.14.  It is 
possible for a veteran to have separate and distinct 
manifestations from the same injury that would permit rating 
under several Diagnostic Codes.  The critical element in 
permitting the assignment of several ratings under various 
Diagnostic Codes is that none of the symptomatology for any 
one of the conditions is duplicative or overlapping with the 
symptomatology of the other condition.  See Esteban v. Brown, 
6 Vet. App. 259, 261-62 (1994).

Factual Background

The veteran submitted his request for an increased rating in 
August 2001.  

A  June 2001 X-ray of the lumbosacral spine revealed marked 
degenerative joint disease changes involving the lumbosacral 
spine.  Anterior displacement of L4 over L5 was observed.  

In August 2001, the veteran reported that he occasionally had 
some recurring back pain going down the thigh and sometimes 
right leg.  

A private clinical record dated in September 2001 indicates 
that the veteran reported pain in the right groin and leg.  
Physical examination revealed atrophy of the right 
quadriceps.  Sensory and motor systems appeared intact with 
the exception of slight weakness on the right to straight leg 
raising.  X-rays were referenced as revealing grade III 
spondylolisthesis at L4-5, with signs of segmental 
instability and also spondylolysis posteriorly.  The 
diagnosis was spondylolistheis, with spondylolysis at L4-5, 
with L4 radiculopathy on the right.  

A separate private clinical record dated in September 2001 
reveals the veteran reported intermitted low back pain for 
the past several years.  Over the last two months, he 
developed increasing amounts of back and primarily right leg 
pain.  He denied bowel or bladder dysfunction.  Physical 
examination revealed the veteran had a normal gait.  There 
was excellent mobility of the lumbar spine.  Mild tenderness 
was present in the sciatic notch.  No spasm was noted.  
Neurological evaluation revealed normal sensory testing.  
Deep tendon reflexes were absent in the Achilles bilaterally.  
The clinical impression was grade I spondylolistheis at L4-5 
with probable spinal stenosis and moderate lumbar 
spondylosis.  At the time of the examination, back pain was 
minimal and the severe right leg pain the veteran had been 
experiencing was also subsiding.  

At the time of an October 2001 VA joints examination, the 
veteran complained of stiffness to slight pain which was 
usually aggravated by walking and standing.  There were no 
bowel or bladder changes.  He denied tingling, burning or 
radicular symptoms distally.  Physical examination revealed 
that pelvic height was symmetrical.  There was no scoliosis 
or increase of lordosis.  Range of motion was flexion to 80 
degrees, extension to 20 degrees, side bending to the right 
was 20 degrees and to the left 25 degrees, and rotation was 
70 degrees bilaterally.  Neurological examination was intact.  
The diagnoses were moderate  spondylolisthesis grade II of 
L4-5; moderate degenerative joint disease of the lumbar 
spine, and moderate strain of the lumbar spine.  

The veteran testified before the undersigned in September 
2002 that he was unable to walk for long distances due to 
back pain that radiated down his right leg.  He denied muscle 
spasms or incapacitating episodes.  

On VA examination in June 2004, the veteran complained of 
recurring problems with back pain which radiated down the 
right leg.  Flares of pain occurred with increased activity.  
Physical examination revealed the range of motion of the 
spine was as follows: flexion to 80 degrees, right and left 
lateral bending to 30 degrees, rotation to 45 degrees.  
Achilles reflexes were 2+.  There was no numbness or weakness 
in the leg.  Straight leg raising was negative.  The 
diagnosis was grade 1+ spondylolisthesis of L4-5 with 
involvement and complete collapse of L4-5 and also 
degenerative changes at L5-S1 that was at least two levels 
with mild degenerative changes at other levels.  There was no 
evidence of a neurologic component.  

A November 2004 MRI examination of the lumbar spine was 
interpreted as revealing disc desiccation with slight changes 
of lumbar spondylosis at L1-L2, L2-L-3, and L3-L4.  Severe 
degenerative disc disease at L4-L5 with significant disc 
space narrowing was present.  A grade I Spondylolisthesis of 
L4 on L5 with moderate circumferential posterior 
bulging/protrusion of the disc was present behind the 
Spondylolisthesis.  Mild acquired central spinal canal 
stenosis was present along with substantial L4 neural foramen 
stenosis bilaterally.  Degenerative facet disease was 
observed at L3-L4, L4-L5 and L5-S1.  Disc desiccation with 
mild lumbar spondylosis was also noted at L5-S1.  

The most recent VA examination was conducted in March 2006.  
The veteran reported pain in the middle of the lumbar area 
with a particular area of increased pain in the left and 
right buttock region which occurred on very rare occasions.  
He also reported pain which went down the anterior aspect of 
the left thigh, often not related to back pain as well as 
more significant symptoms with pain going down his right 
anterior thigh with an increase in pain associated with 
activities.  Pain was described as a constant 5-6/10 
occasionally increasing to 7-8/10.  He also reported severe 
morning stiffness.  Once per week there was an increase of 
pain in the back which lasted for 24 hours.  Treatment 
consisted of restricting activities and laying down.  He also 
reported weakness in the right lower extremity when entering 
or exiting a vehicle.  When episodes of pain in the right 
anterior thigh occurred, he would have to lift his right 
lower extremity with both hands to enter or exit a vehicle.  
The weakness in the anterior thigh would go away after 
approximately one week.  He had had similar symptoms in the 
left lower extremity but this had only occurred once in the 
last couple of years.  He reported incapacitating episodes 
requiring physician prescribed bed rest twice per year.  He 
denied problems with bowel or bladder habits.  The veteran 
was retired.  Physical examination revealed a normal gait.  
Posture was essentially normal for the veteran's age.  
Physical examination revealed palpable muscle spasms.  The 
range of motion of the lumbar spine was opined to be 
relatively good.  Flexion was from 0 to 80 degrees with a 
painful arc from 50 to 80 degrees.  Extension was from 0 to 
15 degrees with pain over the entire arc.  Side bending was 
from 0 to 15 degrees with pain over the entire arc.  Rotation 
was from 0 to 10 degrees bilaterally with pain over the 
entire arc.  The examiner observed that the veteran's 
complaints of pain were somewhat understated but were 
associated with palpable muscle spasms.  Sensory examination 
was unremarkable.  Ankle jerk reflex was sluggish but intact.  
Straight leg raising was negative.  X-rays were referenced as 
revealing grade II degenerative spondylolisthesis of L4 on L5 
with bridging anterior osteophytes as well as diffuse 
idiopathic skeletal hyperostosis at L2-L3 and L3-L4.  The 
diagnoses from the examination were moderate lumbar 
spondylosis; severe intervertebral disc syndrome at L4-L5; 
grade II degenerative spondylolisthesis of L4-L5 (which was 
increased from the previous assessment of grade I), secondary 
to intervertebral disc syndrome; and intermittent right L4 
radiculopathy with objective findings of progressive weakness 
in the right quadriceps.  The examiner observed that 
subjective complaints and objective findings had increased 
since the previous VA examination in 2004.  The most 
significant increase was weakness in the right quadriceps 
secondary to an intermittent but chronic L4 radiculopathy.  
The examiner found that functional capacity was limited by 
weakness in the right quadriceps.  The examiner also noted 
that the range of motion was close to normal for the 
veteran's age but was additionally limited by pain or 
incoordination.  Pain had the most significant impact on 
functional ability.  The examiner found a significant 
progression of both subjective and objective findings with 
regard to the lumbosacral spine function and the neurologic 
function in the right lower extremity.  



Analysis

The Board finds that an increased rating to 20 percent is 
warranted prior to March 16, 2006, when the back disability 
is evaluated under Diagnostic Code 5292 based on limitation 
of motion of the lumbar spine.  

One of the clinical records dated in September 2001 included 
the annotation that there was excellent mobility in the 
lumbar spine.  At the time of the October 2001 VA joints 
examination, range of motion testing revealed that the 
veteran was able to perform forward flexion to 80 degrees 
when normal flexion is 90 degrees, he was able to extend his 
back to 20 degrees when normal extension is 30 degrees; 
lateral flexion was 20 degrees on the right and 25 degrees on 
the left out of a total possible range of 30 degrees.  At the 
time of the June 2004 VA examination, forward flexion was to 
80 degrees, right and left lateral bending was to 30 degrees, 
and rotation to 45 degrees.  The Board finds this 
symptomatology, where the most restrictive range of motion 
was at least 2/3 of the normal range equates, at most, to 
moderate limitation of motion of the lumbar spine which 
warrants a 20 percent evaluation under Diagnostic Code 5292.  

The Board finds that a 40 percent evaluation is warranted as 
of March 16, 2006, for the service-connected back disability 
when it is evaluated under the prior version of Diagnostic 
Code 5292.  The most recent VA examination in March 2006 
revealed that flexion could be accomplished to 80 degrees 
with a painful arc from 50 to 80 degrees.  Extension was from 
0 to 15 degrees with pain over the entire arc.  Side bending 
was from 0 to 15 degrees with pain over the entire arc.  
Rotation was from 0 to 10 degrees bilaterally with pain over 
the entire arc.  Upon consideration of additional range of 
motion loss due to pain, during flare-ups, weakened movement, 
excess fatigability, or incoordination as set out in 
38 C.F.R. §§ 4.40, 4.45 and the holding in Deluca, the Board 
finds the symptomatology demonstrated at the time of the 
March 2006 VA examination equates to severe limitation of 
motion of the lumbar spine.  The evidence indicates, upon 
contemplation of pain on use, that the veteran has no 
extension, no side bending and no rotation movement which is 
pain free.  Severe limitation of motion of the lumbar spine 
warrants a 40 percent evaluation under the former Diagnostic 
Code 5292.  

The Board finds that an increased rating to 20 percent would 
also be warranted prior to March 2006 when the service-
connected back disability is evaluated under the prior 
version of Diagnostic Code 5293.  The evidence of record more 
nearly approximate moderate intervertebral disc syndrome with 
recurring attacks.  In August 2001, the veteran reported the 
presence of occasional back pain with radiation down the 
thigh and sometimes right leg.  The September 2001 private 
clinical record also documented pain in the right groin and 
leg which was associated with radiculopathy of L4.  The other 
private clinical record dated in September 2001 indicated 
that the veteran had developed increasing right leg pain over 
the preceding two months which had been described as severe 
but receding.  While the September 2001 record demonstrated a 
lack of the Achilles reflex which is one of the criteria for 
a 60 percent evaluation, there is no indication that the 
veteran experienced only little intermittent relief from 
intervertebral disc syndrome symptomatology.  One month 
later, at the time of the October 2001 VA joints examination, 
the veteran only reported the presence of slight pain and 
denied radicular symptoms.  This would equate to a non-
compensable evaluation under the prior version of Diagnostic 
Code 5293.  At the time of the next VA examination in June 
2004, the veteran complained of recurring back pain with 
radiation down the leg.  However, the examiner specifically 
found that there was no evidence of a neurological component.  
The lack of any neurological component in June 2004 would 
tend to indicate to the Board that the intervertebral disc 
syndrome symptomatology was less than severe or pronounced at 
that time.  Significantly, the Board has already determined 
that the back disability should be evaluated as 20 percent 
disabling under Diagnostic Code 5292 prior to March 16, 2006.  
Diagnostic Code 5293 also contemplates limitation of motion, 
so the veteran could not be evaluated under that code and 
Diagnostic Code 5292 separately prior to September 23, 2002.  
See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).

The Board finds that a 40 percent rating is warranted for the 
service-connected back disability as of the time of the March 
2006 VA examination when it is evaluated under the prior 
version of Diagnostic Code 5293.  At the time of the 
examination, muscle spasms were present as well as objective 
evidence of weakness in the right quadriceps secondary to 
chronic L4 radiculopathy.  However, the radiculopathy was 
determined to be intermittent.  Furthermore, the examiner who 
conducted the March 2006 VA examination diagnosed 
intervertebral disc syndrome which he opined was severe at 
that time.  The report of the March 2006 VA examination does 
not document persistent symptoms, only intermittent symptoms 
of intervertebral disc syndrome.  The Board finds the 
evidence of record as of the time of the March 2006 VA 
examination more nearly approximates severe intervertebral 
disc syndrome with recurring attacks with intermittent relief 
which warrants a 40 percent evaluation under Diagnostic Code 
5293.  However, the Board has already determined that the 
veteran should be rated as 40 percent disabling under the 
prior version of Diagnostic Code 5292 as of the time of the 
March 2006 VA examination.  The service-connected back 
disability can not be evaluated under Diagnostic Code 5293 
and Diagnostic Code 5292 separately prior to September 23, 
2002.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).

The Board finds an increased rating is not warranted when the 
service-connected back disability is evaluated under the 
Diagnostic Code 5295 based on lumbosacral strain.  The 
evidence of record does not demonstrate that the veteran 
experiences lumbosacral strain with muscle spasm on extreme 
forward bending or unilateral loss of lateral spine motion in 
a standing position.  Nor is there evidence of record that 
the veteran had severe lumbosacral strain with listing of the 
whole spine to the opposite side, positive Goldthwaite's 
sign, marked limitation of forward bending in a standing 
position, loss of lateral motion with osteoarthritic changes, 
or narrowing or irregularity of joint space, or some of the 
above with abnormal mobility on forced motion.  

The Board finds that an increased rating is not warranted 
subsequent to September 23, 2002 when the service-connected 
back disability is evaluated under the revised criteria for 
evaluation of intervertebral disc syndrome based on 
incapacitating episodes.  The veteran reported at the time of 
the March 2006 VA examination that he experienced two 
incapacitating episodes per year of intervertebral disc 
syndrome requiring bed rest prescribed by a physician.  
However, there is no evidence in the record to determine the 
duration of the incapacitating episodes.  There certainly is 
no evidence to suggest that the incapacitating episodes have 
a duration of at least six weeks during the preceding year 
which is the requirement for a 60 percent evaluation.  

The Board finds that a 50 percent evaluation is warranted 
when the service-connected back disability is evaluated by 
combining the separate evaluations for the chronic orthopedic 
and neurologic manifestations of the back disorder as 
provided by the rating criteria for intervertebral disc 
syndrome in effect as of September 23, 2002.  As noted above, 
the Board has found that the competent evidence of record at 
the time of the March 2006 VA examination demonstrates that 
the limitation of motion of the lumbar spine was severe upon 
consideration of functional loss due to pain under the 
previous Diagnostic Code 5292.  This Diagnostic Code provides 
for a 40 percent evaluation for severe limitation of motion 
of the lumbar spine.  Additionally, the report of the March 
2006 VA examination documents that there was objective 
evidence of progressive weakness of the right quadriceps 
which was attributed to radiculopathy from L4.  The veteran 
reported that, during episodes of pain in his right thigh, he 
would physically have to lift his right lower extremity with 
both hands upon entering or exiting a vehicle.  While there 
is evidence of weakness, there was no finding of a complete 
paralysis of the right lower extremity and the symptomatology 
was not constant.  The Board finds this symptomatology 
equates, at most, to moderate incomplete paralysis of the 
anterior crural nerve which regulates the quadriceps extensor 
muscles.  Diagnostic Code 8526, which provides the rating 
criteria for evaluation of the anterior crural nerve 
(femoral), sets out that moderate incomplete paralysis 
warrants a 20 percent evaluation.  There are no other 
neurological manifestations.  The veteran denied any bowel or 
bladder problems at the time of the most recent VA 
examination.  When a 40 percent evaluation for the orthopedic 
manifestation is combined with a 20 percent evaluation for 
the neurological evaluation, the resulting combined rating as 
set out in 38 C.F.R. § 4.25 is a 50 percent evaluation.  

The Board finds that when the service-connected back 
disability is evaluated under the currently existing General 
Rating Formula for Diseases and Injuries of the Spine, the 
resulting degree of impairment is, at most, 40 percent.  The 
orthopedic evaluation would be, at most, 20 percent as there 
is no evidence of record of ankylosis or restriction of 
forward flexion of the spine to 30 degrees or less.  As noted 
above, the neurological evaluation would be, at most, a 20 
percent evaluation under Diagnostic Code 8526.  When a 20 
percent evaluation is combined with a 20 percent evaluation 
under 38 C.F.R. § 4.25, the resulting combined rating is 40 
percent.  

The Board does not find that consideration of an 
extraschedular rating under the provisions of 38 C.F.R. § 
3.321(b)(1) is in order.  The evidence in this case fails to 
show that the veteran's disabilities now cause or have in the 
past caused marked interference with his employment, or that 
such has in the past or now requires frequent periods of 
hospitalization post-service rendering impractical the use of 
the regular schedular standards.  Id.


ORDER

A 20 percent evaluation for lumbar spine degenerative 
arthritis with Spondylolisthesis, L4-L5, prior to March 16, 
2006, is granted, subject to the laws and regulations 
governing monetary awards.  

A 50 percent evaluation for lumbar spine degenerative 
arthritis with Spondylolisthesis, L4-L5, as of March 16, 
2006, is granted, subject to the laws and regulations 
governing monetary awards.  




____________________________________________
K. B. CONNER
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


